DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “air slot” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN 109088494 A) in view of Yokota et al. (US 2019/0181705 A1).
RE claim 1, Lin teaches a built-in hybrid permanent magnet memory motor with local magnetic circuits in parallel (see Figs.1, 2 and translation 3rd page line 23), comprising a hybrid permanent magnet rotor 3, a stator 1, armature winding and a rotating shaft 4, the armature winding 2 being disposed on the stator 1, and the stator 1 being disposed outside the hybrid permanent magnet rotor 2, wherein the hybrid permanent magnet rotor 3 comprises a rotor core (3.1), first permanent magnets (3.2), second permanent magnets (3.3) and V-shaped magnetic barriers (3.4), the rotor core (3.1) is disposed outside the rotating shaft 4, the V-shaped magnetic barriers (3.4) are disposed inside the rotor core (3.1) (see translation page 3 line 33), the V-shaped magnetic barriers (3.4) with openings facing outwards are equally distributed in a circumferential direction of the rotor core (3.1) (Fig.1), wherein a thickness of a bottom 
While Lin teaches a winding 2, Lin does not expressively show a plurality of windings.
Yokota evidenced that configuration wherein a plurality of winding can be connected to each other in a Y-connection (star connection) made possible to effectively reduce the peaks of the counter-electromotive voltage that may be generated on the coil (¶ 30) while increasing torque of the rotating electrical machine (¶ 6). Furthermore, the number of winding in the stator can be adjusted (increase/decrease) to optimize efficiency of the electrical machine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin by having a plurality of winding, as taught by Yokota, for the same reasons as discussed above.

	RE claim 3/1, Lin in view of Yokota has been discussed above. Lin further teaches the rotor core (3.1) is provided with a plurality of air slots with a straight-line 

RE claim 4/3, Lin in view of Yokota has been discussed above. Lin further teaches a gap (3.5) is provided between the first permanent magnet (3.2) and the air slot (where magnets 3.2 and 3.3 are disposed), and the gap (3.5) is located on a side of the first permanent magnet (3.2) away from the rotating shaft 4.

RE claim 5/1, Lin in view of Yokota has been discussed above. Lin further teaches the first permanent magnet (3.2) is disposed with a length direction of its cross section in a radial direction of the circumference of the rotor core (3.1) (Fig.1), and the second permanent magnet (3.3) is disposed with a length direction of its cross section in a tangential direction of the circumference of the rotor core (3.1) (Fig.1).

RE claim 6/1, Lin in view of Yokota has been discussed above. Lin further teaches a symmetry axis of a cross section of the V-shaped magnetic barrier (3.4) coincides with a length-direction symmetry axis of the cross section of the first permanent magnet (3.2) (page 3 lines 49-50), and the side surface of the V-shaped magnetic barrier (3.4) is perpendicular to a length-direction symmetry axis of the cross section of the second permanent magnet (3.3) (page 3 lines 54-55 and Fig.1).

RE claim 7/1, Lin in view of Yokota has been discussed above. Lin further teaches the first permanent magnet (3.2) is magnetized in a tangential direction of the 

RE claim 8/1, Lin in view of Yokota has been discussed above. Lin further teaches magnetizing directions of the adjacent first permanent magnets (3.2) are opposite, and magnetizing directions of the adjacent second permanent magnets (3.3) are opposite (see Fig.3 and page 2 lines 36-37).

RE claim 9/1, Lin in view of Yokota has been discussed above. Lin further teaches numbers of the first permanent magnets (3.2), the second permanent magnets (3.3) and the V-shaped magnetic barriers (3.4) are the same and are an even number (see Fig.1 and page 2 lines 39-40).

RE claim 10/1, Lin in view of Yokota has been discussed above. Lin further teaches the first permanent magnet (3.2) is a neodymium-iron-boron permanent magnet (page 2 lines 42-43), and the second permanent magnet (3.3) is an aluminum- nickel-cobalt permanent magnet (page 2 lines 42-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834